Title: From John Adams to the Marquis of Carmarthen, 14 July 1785
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord—
            Grosvenor Square 14th. July 1785.
          
          The twenty second Article of the Preliminary Treaty of Peace between Great Britain and France, signed on the twentieth of January 1783—is in these words viz “Pour prevenir tous les Sujets de Plaintes et de contestation qui pourroient maitre a l’occasion des Prises qui pourroient être faites en mer, depuis la Signature de ces Articles Preliminaires, on est convenu reciproquement que les Vaisseaux et Effets qui pourroient être pris dans la Manche et dans les mers du Nord, apres l’Espace de douze Jours, a compter depuis la Ratification des presents Articles Preliminaires, seront de part et d’autre restitués, Que le terme Sera d’un mois depuis la Manche et les mers du Nord, Jusqu’aux Isles Canaries inclusivement soit dans l’Ocean, Soit dans la Mediterranee; de deux mois depuis les dites Isles Canaries jusqu’a la Ligne equinoxiale ou l’Equateur, et enfin de cinque mois dans tous les Autres Endroits du monde, Sans aucune Exception ni autre distinction plus particuliere de tems et de lieux”—
          In the Preliminary Articles of Peace between Great Britain an Spain a Cessation of Hostilities was Stipulated in the same manner—
          On the same twentyeth of January 1783—it was agreed between the Minister Plenipotentiary of His Britannic Majesty on the one Part, and the Ministers Plenipotentiary of the United States of America on the other, that the Subjects, Citizens and Possessions of both Powers should be comprised in the suspension of arms abovementioned, and that they should consequently enjoy the Benefit of the Cessation of Hostilities at the same Periods and in the same manner as the three Crowns aforesaid and their Subjects and Possessions respectively—
          
          It appears however that many Vessels, which were taken, after the Expiration of one Month from the third of February 1783—the Day of the Ratification of the said Preliminary Articles within that Part of the Ocean, which lies between the Channell and North seas and the Canary Islands, have not been restored, but on the contrary in some Instances such Vessells have been condemned as lawful Prizes, upon an opinion that the Words “as far as” said to be used in the Preliminary Articles, meant the distance from Paris to the southermost Part of the Canaries—
          It must be obvious to your Lordship that this Construction is extreamly foreign from the Intention of the contracting Parties—who never had Paris in Contemplation as a boundary of the region of one Month, nor as any limit of a Measure of distance the Channell and North seas being expressly marked as the Northern Boundary, and the southermost Canary as the Southern, and every part of the ocean from the Channell and North Seas, up to the Canary Islands inclusively is comprehended—indeed the words “as far as,” are scarcely a proper translation of the words Jusqu’aux in the Article of the Treaty— The original Words are “Depuis la Manche et les Mers du Nord, jusqu’aux Isles Canaries” and not Depuis Paris jusqu’aux Isles &c &c—
          The intention of the Contracting Parties is so clear and their Expressions so plain, that it is not easy to account for the misinterpretation of them, but as many Law-suits are depending upon the point and several Americans are now in London waiting their decision—I do myself the honour to propose to your Lordship a particular Convention to determine all these Controversies, on both sides by inserting the Words “Jusqu’a la latitude des Isles Canaries” insteed of [“]Jusqu’aux Isles Canaries” and also the words “Depuis la Latitude des dites Isles Canaries” insteed of “Depuis les dites Isles Canaries” it being apparent from the mention of the Mediterranean as in the same Stage of one Month between the Channell and North Seas, on the north, and the Canaries, on the south, and of the Equinoctial Line as the next Stage that the Line of Latitude of the southermost Canary was intended—
          I have the Honour to be my Lord / Your Lordships / Most Obedient & / most Humble serv.
          
            John Adams
          
        